Citation Nr: 0601825	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  01-08 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected neurological impairment of the left lower 
extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected neurological impairment of the right lower 
extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, M.C. and D.C.



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  

Procedural history

The veteran served on active duty from June 1944 to June 
1946.

In January 1996, the RO received the veteran's claim of 
entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for neurological impairment of the lower extremities.  A 
January 2000 rating decision granted VA benefits for this 
condition and assigned a 10 percent disability rating.  The 
veteran perfected an appeal as to the assigned rating.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in June 2002.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

In October 2002, the Board requested an additional medical 
examination under the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  Pursuant to this request, an additional VA 
examination was conducted in January 2003.  The regulation 
which granted the Board the authority to engage in initial 
development of an evidentiary record was subsequently 
rendered invalid.  The Board then remanded the case to the RO 
to ensure compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and to allow 
the RO to readjudicate the claim in light of the January 2003 
VA examination.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs 327 F.3d 1339 
(Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO.]

In a February 2004 supplemental statement of the case (SSOC), 
the RO awarded separate 10 percent disability ratings for 
each lower extremity.  The veteran has continued to express 
dissatisfaction with the assigned ratings.  See AB v. Brown, 
6 Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].  

The Board again remanded the case in January 2005 for the 
purpose of obtaining an additional medical opinion.  Such 
opinion was obtained in September 2005.  Taking into 
consideration this opinion, the VA Appeals Management Center 
(AMC) confirmed and continued the previously-assigned ratings 
in a November 2005 SSOC.  The case is now once again before 
the Board.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in December 2004.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted by the undersigned Veterans Law Judge.  
See 38 C.F.R. § 20.900(c) (2005).

Other matters

A February 2001 RO rating decision denied the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  Although the veteran 
initially filed a notice of disagreement regarding that 
issue, the claim was withdrawn in October 2001.  

In December 2004 the veteran's representative submitted a 
statement expressing a desire to reassert a TDIU claim.  The 
December 2004 statement also requested that the veteran be 
considered for special monthly compensation based on the need 
for regular aid and attendance or housebound status.  Those 
issues have not been adjudicated, and the  Board is therefore 
without authority to address them.  
Those issues are therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's 
neurological impairment of the left lower extremity is 
manifested by mild chronic proximal leg weakness.  

2.  The medical evidence indicates that the veteran's 
neurological impairment of the right lower extremity is 
manifested by mild chronic proximal leg weakness.  

3.  The evidence does not show that the veteran's 
neurological impairment of the lower extremities is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).

2.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for neurological impairment of the left and right 
lower extremities, each of which is currently evaluated as 10 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition is more severe 
than that contemplated by the assigned ratings.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the October 2001 statement of the case (SOC) and 
the February 2004 and November 2005 SSOCs of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in June 
2003 and January 2005 which were specifically intended to 
address the requirements of the VCAA.  The June 2003 letter 
from the RO specifically notified the veteran that to support 
an increased rating claim, the evidence must show that "the 
condition has become worse and the severity of disability 
meets the VA criteria for a higher rating evaluation."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records, 
including service records, VA Medical Center records and 
records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  This letter 
also notified the veteran that VA would assist him "by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2003 letter advised the veteran that 
if "there are medical records that would support your claim, 
you can complete the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, and we will request those records for you.  
Use a separate form for each doctor or hospital where you 
were treated" (emphasis in original).  Alternatively, the 
veteran was notified that he could "obtain these records 
yourself and send them to us."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2003 letter instructed the veteran to "[t]ell us 
about any additional information or evidence that you want us 
to try to get for you; or you may let us know that you have 
no additional evidence and we will process your claim as soon 
as possible after we receive the evidence shown on the 
following pages."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
February 1998, several years before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure do so does not 
constitute error.  See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the June 2003 and January 2005 VCAA letters.  His 
claim was then readjudicated in the November 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  It is clear from a review of the lengthy history 
of this appeal that the veteran and his representative are 
fully aware of what is required of them and of VA.   See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
informed resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA and private 
treatment records together with the report of multiple VA 
examinations.  As was noted in the Introduction, this case 
was twice remanded by the Board so that additional medical 
evidence could be obtained and associated with the veteran's 
VA claims folder.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before the undersigned 
Veterans Law Judge in June 2002.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to an increased evaluation for neurological 
impairment of the left lower extremity, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for neurological 
impairment of the right lower extremity, currently evaluated 
as 10 percent disabling.

Because the resolution of each issue on appeal is dependent 
upon the same factual background and identical provisions of 
law, the Board will address each in common discussion.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific rating criteria

The veteran's neurological impairment of the lower 
extremities is currently evaluated as 10 percent disabling 
for each leg under Diagnostic Code 8520 [paralysis of sciatic 
nerve].

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation.  Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  Although 
the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2005).

Factual background

The veteran underwent surgery in May 1965 to repair a 
service-connected inguinal hernia.  During this procedure, 
the veteran was injected with a spinal anesthesia.  
Postoperatively, he complained of severe lumbar pain, but X-
rays of the lumbar spine were within normal limits and a 
neurological examination revealed no pathology.

There is no medical evidence of record for several decades 
following this surgery.  Treatment records from Dr. E.A. 
dated in July 1995 note bilateral hip flexor weakness.  These 
symptoms were reported to be slowly progressive in nature and 
ongoing since 1965.  Dr. E.A. noted that "[a]mong the 
differential diagnoses in such a problem, I would consider 
bilateral lumbosacral plexopathies, femoral neuropathies, an 
abortive form of limb girdle muscular dystrophy, and less 
likely a spinal cord problem around L3-L4." 

VA outpatient treatment records dated August 1995 to January 
1996 noted decreased sensation in the legs and proximal leg 
weakness.  Also noted was pain and weakness upon standing and 
the fact that the veteran could only get up from the seated 
position with great difficulty.  As noted in the 
Introduction, the veteran filed a claim under 38 U.S.C. 
§ 1151 in January 1996.

On VA examination in October 1998, the veteran complained of 
a long history of severe low back pain and weakness, as well 
as numbness and tingling in both lower extremities.  Physical 
examination revealed diminished sensation from the toes to 
the upper part of the legs with diminished deep tendon 
reflexes in the knees.  Deep tendon reflexes at the ankles 
were absent.  A diagnosis of peripheral neuropathy was 
rendered.  X-rays accompanying the examination revealed mild 
degenerative changes at multiple levels of the lumbar spine.

In a January 2000 rating decision, the veteran was granted 
benefits under the provisions of 38 U.S.C. § 1151 for 
neurological impairment of the lower extremities on the 
theory that the spinal anesthesia administered during his 
1965 surgery led to the later demonstrated neurological 
symptomatology.

Following the January 2000 rating decision, an additional VA 
examination was conducted in November 2000.  During this 
examination, the veteran complained of low back pain and 
radicular bilateral leg pain with cramps and spasms of the 
bilateral leg muscles.  The veteran reported that he 
experienced leg pain from the time of his 1965 surgery until 
his retirement in 1987, but noted that he could walk without 
any problem during this period.  The veteran also noted that 
since his retirement he has experienced imbalance and 
increasing muscle spasms in the legs after walking only short 
distances.  The veteran also reported leg pain and numbness 
in the legs, which he noted starts in the low back area.  He 
also reported recurrent numbness in both feet of mild to 
moderate intensity.  

On physical examination, no muscle atrophy was noted and only 
mild secondary weakness of the legs and arms due to old age 
was demonstrated.  Overall, the examiner diagnosed a "gait 
disorder of the elderly" which causes "an unsteady feeling 
. . . requiring a cane or walker for ambulation."  No 
evidence of peripheral neuropathy, nerve root compression, or 
focal entrapment neuropathy was found.

Additional X-rays conducted in August 2001 revealed disc 
space narrowing at L4-L5, L5-S1, and L2-L3 with small 
marginal osteophytes seen at these levels.  Mild degenerative 
changes were also noted at L4-L5 and L5-S1.  A diagnosis of 
degenerative disc disease was rendered.

During a neurological consultation in September 2001, the 
veteran again complained of low back pain, this time 
asserting the inability to walk more than a few steps before 
needing to sit and rest.  He also reported the inability to 
sit for more than an hour before having to lie down because 
of lumbar pain.  He reiterated his complaints of radiating 
pain coming from the back to the posterior portion of the 
legs and into his calves (which he asserted began in the mid 
1960s).  An EMG associated with this examination revealed 
chronic denervation of the lower lumbar myotomes bilaterally.  
Chronic bilateral L5-S1 radiculopathy was also noted.

Another VA examination was conducted in January 2003.  The 
veteran presented at this examination in a wheelchair and had 
difficulty standing.  No specific atrophy of the musculature 
of the lower limbs was found and no tremors or fasciculations 
were noted.  The veteran was unable to stand on his heels and 
toes demonstrated a tendency to fall.  The veteran also had 
difficulty in performing a finger-to-nose test and tandem 
walking.  Some weakness in the quadriceps musculature was 
found.  Cerebellar dysfunction was also found and an MRI 
revealed a low-pressure hydrocephalus.  Memory impairment 
secondary to Alzheimer's disease was also noted.

Pursuant to the Board's January 2005 remand, a review of the 
veteran's claims file was conducted by a VA physician in 
September 2005.  The reviewer noted that he had previously 
seen the veteran in 1995, and that neurological testing at 
that time revealed proximal leg weakness demonstrated by the 
veteran's inability to stand without pushing.  There was no 
distal leg or foot weakness at that time.  An EMG showed only 
"mild peripheral neuropathy."  The reviewer opined that, at 
that time, the veteran's weakness and pain had not changed 
over the years.  The reviewer found it significant that after 
his 1995 examination, a private neurological workup revealed 
that the veteran experienced decreased sensation in the legs 
and that gait had deteriorated to the point that the veteran 
had become non-ambulatory with increased difficulty with 
coordination.  The reviewer's overall impression was that the 
veteran had chronic proximal leg weakness and low back pain 
associated with his 1965 surgery, but that more general 
neurological deterioration had become evident since 
approximately 1998 which was not related to his prior 
surgery.



Analysis

The veteran is seeking an increased disability rating for the 
service-connected  neurological impairment of the lower 
extremities, which is currently evaluated as 
10 percent disabling for each lower extremity.  He 
essentially contends that the symptomatology associated with 
this condition is more severe than is contemplated by the 
currently assigned rating.  

Initial comment

The Board notes at the outset that this case involves a 
rebuilt claims file.  The original file was evidently lost in 
early 2001.

Under such circumstances, VA has a heightened duty to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992). The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

In any event, as will be discussed below the outcome of this 
case hinges upon evidence which in fact is in the file, so 
although it is indeed unfortunate that certain older records 
are missing, this is not crucial to the Board's 
deliberations.

Assignment of diagnostic code 

The veteran's neurologic impairment of the lower extremities 
has been rated as sciatic nerve impairment under Diagnostic 
Code 8520, discussed above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
neurological impairment of the lower extremities, the Board 
has determined that the most appropriate former diagnostic 
code for evaluation of the disability is the code it is 
currently rated under, Diagnostic Codes 8520.  The veteran's 
neurological impairment of the lower extremities appears to 
involve principally leg weakness and decreased sensation 
which has largely precluded ambulation.  Low back pain 
radiating into the lower extremities with pain, tingling, and 
numbness have also been reported.  Such symptomatology is 
congruent with Diagnostic Code 8520, which deals with sciatic 
nerve disability (affecting the lower extremities).  Neither 
the veteran nor his representative have suggested that 
another diagnostic code be used or would otherwise be more 
appropriate.  Accordingly, the Board will evaluate the 
veteran's neurological impairment of the lower extremities 
under the diagnostic code under which it is currently rated, 
Diagnostic Code 8520.  

Mittleider concerns

As outlined in the factual background section above, the 
record on appeal indicates that the veteran's current lower 
extremity disability is the result of both neurological 
impairment resulting from his 1965 hernia surgery (for which 
compensation under 38 U.S.C. § 1151 has been granted) and a 
host of other nonservice-connected conditions, including 
degenerative disc disease, L5-S1 radiculopathy, cerebellar 
dysfunction, a "gait disorder of the elderly," and 
hydrocephalus. 

The Board notes that compensation can only be granted for 
service-connected disabilities or disabilities for which 
compensation is payable under 38 U.S.C. § 1151.  Cf. 38 
U.S.C.A. § 101(13) (West 2002).  Thus, in rating the 
veteran's neurological impairment of the lower extremities, 
it is incumbent upon the Board to identify, and disregard, 
any pathology which is due to the veteran's multiple 
nonservice-connected disabilities.  The Board, however, is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability (or one for which § 1151 
benefits have been established) in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The Board remanded this case in January 2005 for the express 
purpose of obtaining a medical opinion which differentiated 
between the symptomatology associated with the veteran's 
neurological impairment and that associated with his 
nonservice-connected disabilities.  The September 2005 VA 
reviewer essentially determined that the veteran's overall 
disability picture underwent a substantial change in the mid 
to late 1990s.  The reviewer noted that before this period, 
the veteran was fully ambulatory, and had no distal leg or 
foot weakness, albeit with some proximal leg weakness 
(manifested by difficulty standing from a seated position 
without pushing).  An EMG at the time revealed only "mild 
peripheral neuropathy."  Beginning in the mid to late 1990s, 
however, the reviewer noted that the veteran's disability 
picture worsened, with imbalance, increased difficulty with 
coordination, significantly decreased sensation in the legs, 
and marked gait deterioration to the point that the veteran 
had become non-ambulatory. 

The reviewer essentially determined that the veteran's 
baseline disability picture as it relates to the residuals of 
his 1965 surgery has remained fairly constant over the years, 
being manifested primarily by proximal leg weakness and 
"mild" peripheral neuropathy, with full ambulatory 
capability.  He further concluded that the increase in 
disability seen since the mid to late 1990s, including the 
veteran's current problems with imbalance, impaired gait, 
severe back and leg pain and numbness, was not the result of 
his 1965 surgery, but was instead related to another, unclear 
cause.  No contrary medical opinion is of record.

The findings of the September 2005 VA reviewer appear to be 
consistent with the remainder of the other evidence of 
record.  Significantly, descriptions of the disability during 
the period 1995-98 show that the veteran was experiencing 
decreased sensation and weakness in his lower extremities, 
but he was ambulatory.  Treatment records beginning in the 
late 1990s (at a time when the veteran was in his late 70s) 
begin to show a rapid and significant decline in the 
veteran's overall disability picture, culminating in his 
current non-ambulatory state.

Therefore, pursuant to the medical evidence of record, and 
especially the competent medical findings of the September 
2005 VA reviewer, the Board will not consider the increase in 
the veteran's baseline disability, which occurred beginning 
in the mid to late 1990s, in evaluating the disability 
resulting from the 1965 surgery, for which VA benefits have 
been granted.   

Schedular rating

The veteran's lower extremity neurological impairment is 
currently rated as 10 percent disabling under Diagnostic Code 
8520.  Such is consistent with incomplete paralysis of the 
sciatic nerve which is "mild."  To obtain the next-highest 
rating of 20 percent, incomplete paralysis which is 
"moderate" in nature must be shown.  As was discussed 
above, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

The marked worsening of the veteran's overall lower extremity 
disability picture since the late 1990s has been attributed 
to causes separate from the neurological impairment resulting 
from the 1965 hernia surgery.  Because compensation under 
38 U.S.C. § 1151 or service connection has not been granted 
for such symptomatology, the Board may not consider it in 
assigning a disability rating.  The additional symptomatology 
demonstrated since this time period, including the veteran's 
severe imbalance, impaired gait, severe leg pain and 
numbness, and overall non-ambulatory state, accordingly may 
not be considered by the Board.  

As noted by the September 2005 VA reviewer, the baseline 
disability which resulted from the surgery is manifested 
primarily by proximal leg weakness (with some difficulty in 
standing from a seated position without pushing with his 
hands) and "mild" peripheral neuropathy.  Such 
symptomatology did not cause any impairment in walking and 
did not otherwise interfere with any of the veteran's daily 
activities.  

Because the veteran was fully ambulatory with only minimal 
weakness prior to the mid 1990s, the Board finds that the 
neurological impairment resulting solely from his 1965 
surgery to be mild in nature.  Although the veteran's lower 
extremity impairment has become significantly worse in recent 
years (he is currently in his 80s), such has been attributed 
by competent medical evidence to causes other than the 1965 
surgery.  Accordingly, a higher rating under Diagnostic Code 
8520 is not warranted.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of compensation under 38 U.S.C. § 1151 has the 
veteran met or nearly approximated the criteria for higher 
than a 10 percent rating for each lower extremity.  As 
explained in detail above, the evidence shows that the 
baseline lower extremity neurological impairment which 
resulted from the veteran's 1965 surgery evidently  remained 
fairly constant over the years, being manifested primarily by 
mild proximal leg weakness and difficulty rising from the 
seated position.  Again, while the veteran's lower extremity 
impairment has significantly worsened since the veteran filed 
his initial § 1151 claim, such increase in disability has 
been attributed by competent medical evidence to causes 
unrelated to service or the 1965 surgical procedure and thus 
may not be considered in the potential "staging" of the 
veteran's disability rating.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.



Extraschedular consideration

In the October 2001 SOC, the RO specifically included the 
regulations pertaining to extraschedular evaluations.  Since 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 38 
C.F.R. 3.321(b)(1) (2005) in connection with the issues on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalizations solely for 
neurological impairment resulting from his 1965 surgery.  
While he has been hospitalized in recent years due to his 
problems with ambulation, as well as a host of other 
maladies, as noted above these are not related to the 1965 
surgery.    

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  
Although he has not worked regularly for many years, the 
veteran himself reported that neurological impairment from 
his 1965 surgery did not significantly affect him during his 
working years.  He was fully ambulatory prior to the mid 
1990s.  While the veteran is currently wheelchair bound and 
unable to walk due to lower extremity impairment, as 
explained in detail above these symptoms have been found to 
be unrelated to his 1965 surgery and thus cannot be 
considered in determining if an exceptional or unusual 
disability picture exists.  

While the September 2005 VA reviewer indicated that mild 
neuropathy, proximal leg weakness, and difficulty rising from 
a sitting position are related to neurological impairment 
from the 1965 surgery, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated in the rating currently assigned 
the veteran's lower extremity disability.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's neurological impairment of the lower 
extremities presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2005).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation for neurological 
impairment of the left lower extremity is denied.

Entitlement to an increased evaluation for neurological 
impairment of the right lower extremity is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


